DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2019 and 10/11/2019 are being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
“the plurality of coil pairs” has no antecedent basis. 
The Examiner suggest either changing the limitation to “a plurality of coil pairs” or changing the dependency of Claim 4 to make it dependent on Claim 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer-readable recording 
The Examiner suggests an amendment to overcome the 35 U.S.C. 101 Rejection:
21. A non-transitory computer-readable recording medium having recorded thereon one or more programs comprising instructions for executing the method of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6, 8, 9, 12-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent 7,119,553 B2, Pub. Date October 10, 2006, herein Yang) in view of Rubinsky et al. (US Pre-Grant Pub 2008/0007275 A1, Pub. Date January 10, 2008, herein Rubinsky).

    PNG
    media_image1.png
    375
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    600
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    375
    600
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    375
    425
    media_image4.png
    Greyscale

Regarding Claim 1, Yang teaches:
a chamber (enclosures, Col[3:27-34] The method and apparatus of detecting concealed dangerous objects in luggage or other enclosures generally comprises scanning known objects with capacitive and inductive sensors.)
an induced magnetic field generator (Signal Generator, Voltage Controlled Current Source, CMOS Switches, Fig 2) configured to generate a first alternating magnetic field (Col[18:22-34] The sensor may consist of 9 (or any other number of) coils 20c, as illustrated in FIG. 20, to produce an AC magnetic field) passing through the chamber (Col[3:27-34] enclosures) using a plurality of primary coils (Excitation Coil(s), Fig 2; 6c, Excitation Coil, Fig 6; 20c, Fig 20; Col[18:22-34] coils 20c... to produce an AC magnetic field; Col[15:47-49] Several embodiments of transducers which may be used separately or in combination are illustrated in FIGS. 4, 5, 6 and 19-23 of the drawings.) arranged on a first plane (Excitation Plate, Fig 6); 
an induced magnetic field receiver (CMOS Switches, Signal Processing Units, PSD, LPF, Diff. Amp, PGA, Fig 2; Col[18:35-48] The data acquisition system may be similar to that used to measure capacitance, except for the transducer circuit.) configured to receive a second alternating magnetic field (Col[18:22-34] measurements may be taken from the said 28 (or any other number of) Hall-effect sensors 20d; Hall-sensors detect magnetic fields) using a plurality of secondary [sensors] (Sensing Elements, Fig 2; Magnetic Sensing Element, Fig 6; 20d, Fig 20, Col[18:22-34] 28 (or any other number of of) Hall effect sensors) arranged on a second plane (Detection Plate, Fig 6; Col[15:47-49]); and 
a controller (20, PC, Fig 2, 11, Col[6:25] computer 20) configured to control (Through USB interface 40, PC 20 controls DDS Latches and DDS Chips in Figure 17 to generate the Excitation Signals sent to the Excitation Coil(s) and the PSD; Col[7:25-44]) the induced magnetic field generator (Signal Generator, Voltage Controlled Current Source, CMOS Switches, Fig 2; DDS Signal Generators, Fig 11; DDS Latches, DDS Chips, Fig 17) and (Through USB interface 40, PC 20 controls the PGA; Col[10:57-67]) the induced magnetic field receiver (CMOS Switches, Signal Processing Units, PSD, LPF, Diff. Amp, PGA, Fig 2; Col[18:35-48] The data acquisition system may be similar to that used to measure capacitance, except for the transducer circuit.) and measure an impedance change (Col[3:27-34] The method and apparatus of detecting concealed dangerous objects in luggage or other enclosures generally comprises scanning known objects with capacitive and inductive sensors. The sensors are preferably mounted in or on a transducer that may be portable or stationary. Changes in capacitance or inductance in the vicinity of the sensors are recorded in a computer database when each of a plurality of known objects is positioned in the vicinity of the sensors.)... using the first alternating magnetic field (Col[18:22-34] The sensor may consist of 9 (or any other number of) coils 20c, as illustrated in FIG. 20, to produce an AC magnetic field) and the second alternating magnetic field (Col[18:22-34] measurements may be taken from the said 28 (or any other number of) Hall-effect sensors 20d; Hall-sensors detect magnetic fields), wherein 
the second alternating magnetic field (Col[18:22-34] measurements may be taken from the said 28 (or any other number of) Hall-effect sensors 20d; Hall-sensors detect magnetic fields) is a magnetic field obtained by allowing (Col[3:27-34]) the first alternating magnetic field (Col[18:22-34] The sensor may consist of 9 (or any other number of) coils 20c, as illustrated in FIG. 20, to produce an AC magnetic field) to pass through the chamber (Col[3:27-34] enclosures).

Yang teaches Hall sensors to detect a magnetic field instead of secondary coils. Yang does not teach a cell being arranged in the chamber. Yang does not teach:
A device for measuring a change in a cell in real time, the device comprising: 
a chamber in which the cell is arranged; 
secondary coils

    PNG
    media_image5.png
    450
    750
    media_image5.png
    Greyscale

However, Rubinsky teaches:
A device (Fig 4) for measuring a change (¶[0021] detecting changes in tissue properties in a volume of tissue) in a cell (5, Sample, Fig 4, ¶[0021], a volume of tissue; tissue is a collection of cells) in real time (¶[0021], In another aspect of the invention, the present system provides a non-contact method for detecting changes in tissue properties in a volume of tissue by measuring change in electromagnetic induction spectroscopic distribution of phase shift over a period of time.), the device comprising: 
secondary coils (14, CoilSens, Fig 4, ¶[0060] sensing coil 14)
Yang and Rubinsky both teach an object under inspection being placed between at least one excitation coil and at least one sensing coil, wherein the at least one excitation coil generates an AC magnetic field and the at least one sensing coil detects another magnetic field. Based on the magnetic fields, a PC determines an impedance change in the object under inspection.
Also, the Examiner is combining Yang in view of Rubinsky by having tissue Sample 5 of Figure 4 of Rubinsky placed in the enclosure that is taught in Col[3:27-34] of Yang.
The Examiner is combining Yang in view of Rubinsky by replacing each of the Hall sensors 20d of Figure 20 or Magnetic Sensing Elements 6d of Figure 6 of Yang with sensing coil 14 of Rubinsky. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Rubinsky by having a device for measuring a change in a cell in real time, the device comprising: a chamber in which the cell is arranged and secondary coils because substituting Hall sensors with coils yields the predictable result of allowing magnetic fields to be measured and because placing tissue, such as an organ outside the body that is to be transplanted (see Rubinsky ¶[0009]) within an enclosure is a known technique in medical devices that yields the predictable result of ensuring that the tissue is in the correct place as it is being examined and because it allows for non-contact assessment of water content properties in bulk tissue and identifying medical conditions associated with abnormal tissue water content properties as taught by Rubinsky (¶[0001]).

Regarding Claim 2, Yang teaches:
the plurality of primary coils (Excitation Coil(s), Fig 2; 6c, Excitation Coil, Fig 6; 20c, Fig 20) are arranged in an array (Both Excitation Coils 6c of Fig 6 and coils 20c of Fig 20 are arranged in an array, Fig 6, 20) on the first plane (Excitation Plate, Fig 6) and 
the plurality of secondary [sensors] (Sensing Elements, Fig 2; Magnetic Sensing Element, Fig 6; 20d, Fig 20) are arranged on the second plane (Detection Plate, Fig 6; Col[15:47-49]) parallel to the first plane (Excitation Plate, Fig 6) in the same form (Col[18:24-28] This sensor may consist of say 9 (or any other number of) coils 20c, as illustrated in FIG. 20, to produce an AC magnetic field and say 28 (or any other number of) Hall-effect sensors 20d as detectors.) as the plurality of primary coils (Excitation Coil(s), Fig 2; 6c, Excitation Coil, Fig 6; 20c, Fig 20).
In Figure 6, nine Excitation Coils are shown on the Excitation Plate. Also, three Magnetic Sensing Elements are shown at the bottom of the Detection Plate. Those three Magnetic Sensing Elements are in the same form as the three Excitation Coils on the bottom of the Excitation Plate. The rest of the Magnetic Sensing Elements on the Detection Plate are not seen in Figure 6, because their view is blocked by the Subject Being Imaged and the Excitation Plate. However, it is within the scope of the teachings of Yang for there to be the same number of Magnetic Sensing Elements and Excitation Coils (see Col[18:24-28]), and for the arrays of both to be in the same form (see Fig 6). 

Yang does not teach:
secondary coils 
However, Rubinsky teaches:
secondary coils (14, CoilSens, Fig 4, ¶[0060] sensing coil 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Rubinsky by having secondary coils because substituting Hall sensors with coils yields the predictable result of allowing magnetic fields to be measured.
Regarding Claim 3, Yang teaches:
the controller (20, PC, Fig 2, 11, Col[6:25] computer 20) is configured to determine a plurality of coil pairs (Col[18:29-31] When one coil 20c is energized, say 28 (or any other number of) measurements may be taken from the said 28 (or any other number of) Hall-effect sensors 20d.; It is within the scope of the teachings of Yang to take one measurement from one Hall-effect sensor when one coil 20c is energized. The coil pair is a Hall-sensor that measures when the one coil 20c is energized. Since there are multiple coils 20c and multiple Hall-sensors 20d, there are multiple coil pairs.) using the plurality of primary coils (Excitation Coil(s), Fig 2; 6c, Excitation Coil, Fig 6; 20c, Fig 20) and the plurality of secondary [sensors] (Sensing Elements, Fig 2; Magnetic Sensing Element, Fig 6; 20d, Fig 20) and individually control an operation (Col[18:28] The coils 20c may be energized in turn.) of each of the plurality of coil pairs (See above), wherein 
the plurality of coil pairs (See above) comprise a first coil (Col[18:29-31] When one coil 20c is energized) included in the plurality of primary coils (Excitation Coil(s), Fig 2; 6c, Excitation Coil, Fig 6; 20c, Fig 20) and a second coil (Col[18:29-31]; It is within the scope of the teachings of Yang to take one measurement from one Hall-effect sensor when one coil 20c is energized.) among the plurality of secondary [sensors] (Sensing Elements, Fig 2; Magnetic Sensing Element, Fig 6; 20d, Fig 20)... 

While it is within the scope of Yang to teach pairs, wherein one coil is energized and one sensor takes a measurement, Yang does not specifically teach that the sensor is disposed in a position corresponding to the first coil:
a first coil... and a second coil... disposed in a position corresponding to the first coil.


    PNG
    media_image6.png
    375
    700
    media_image6.png
    Greyscale

However, Rubinsky teaches:
a first coil (12, Fig 1, ¶[0055] excitation coil 12)... and a second coil (14, Fig 1, ¶[0059] sensing coil 14)... disposed in a position corresponding (Fig 1, Both coils 12 and 14 are disposed along the Z axis with tissue Sample S in between; ¶[0055]) to the first coil (12, Fig 1).
The Examiner is combining Yang in view of Rubinsky by having the respective coil pairs of Yang being aligned along an axis going through the tissue Sample as taught in Figure 1 of Rubinsky.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Rubinsky by having a first coil and a second coil disposed in a position corresponding to the first coil because it allows for phase shifts to be determined in both the sensing and excitation coils and a total change in phase shift to be determined so that internal bleeding and other fluid problems within a patient or organ can be quantified as taught by Rubinsky (¶[0080], [0083], [0100]).

Regarding Claim 4, Yang teaches:
the controller (20, PC, Fig 2, 11, Col[6:25] computer 20) is configured to sequentially control (Col[18:28] The coils 20c may be energized in turn.) each of the plurality of coil pairs (See Rejection of Claim 3) according to a predetermined time interval (As seen in Figure 17, a clock controls when DDS Chip 1, which is part of the DDS Signal Generator of Figure 11, sends the Excitation signal to the various Transducers seen in Figure 11. The DDS Chips in Figure 17 are controlled through a Control Bus through a USB Card that is connected to the PC seen in Figure 11. This suggests that the timing interval is predetermined using the PC.).

Regarding Claim 6, Yang does not specifically teach how the impedance change is calculated:
the controller is configured to measure the impedance change of the cell by measuring changes in parameters of the first alternating magnetic field and the second alternating magnetic field.
However, Rubinsky teaches:
the controller (60, PC, Fig 4) is configured to measure the impedance change (¶[0020] The present invention provides an electrical measurement system that conveniently produces bulk information on the properties of organ or tissue. In preferred aspects, the present invention uses bioimpedance analysis based on the conduction of an applied electrical current in the tissue to detect a variety of medical conditions.; ¶[0021] In another aspect of the invention, the present system provides a non-contact method for detecting changes in tissue properties in a volume of tissue by measuring change in electromagnetic induction spectroscopic distribution of phase shift over a period of time.) of the cell (5, Sample, Fig 4, ¶[0021] organ or tissue sample) by measuring changes (¶[0069] The total change in phase shift (Δθ) between the reference and inducted voltages in the excitation and sensing coil respectively is given by the expression: Δθ=θ(Vind)-θ(Vref)) in parameters of the first alternating magnetic field (¶[0064] (ii) Phase Shift in Excitation Coil 12; ¶[0068] The phase of the reference voltage with respect to the excitation signal in the presence of a "tissue" sample can be estimated from the following expression θ(Vref)) and the second alternating magnetic field (¶[0063] the phase of the total induced voltage θ(Vind) in sensing coil 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Rubinsky by having the controller is configured to measure the impedance change of the cell by measuring changes in parameters of the first alternating magnetic field and the second alternating magnetic field because it allows for non-contact assessment of water content properties in bulk tissue and identifying medical conditions associated with abnormal tissue water content properties as taught by Rubinsky (¶[0001]).

Regarding Claim 8, Yang does not specifically teach how the impedance change is calculated:
the controller is configured to measure the impedance change of the cell using at least one of an amplitude, a phase, and a waveform of the first alternating magnetic field and the second alternating magnetic field.
However, Rubinsky teaches:
the controller (60, PC, Fig 4) is configured to measure the impedance change (¶[0020], [0021]; See the Rejection of Claim 6) of the cell (5, Sample, Fig 4, ¶[0021] organ or tissue sample) using at least one of an amplitude, a phase (¶[0069], ¶[0064], ¶[0068]; See the Rejection of Claim 6), and a waveform of the first alternating magnetic field (¶[0064] (ii) Phase Shift in Excitation Coil 12) and the second alternating magnetic field (¶[0063] the phase of the total induced θ(Vind) in sensing coil 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Rubinsky by having the controller is configured to measure the impedance change of the cell by measuring changes in parameters of the first alternating magnetic field and the second alternating magnetic field because it allows for non-contact assessment of water content properties in bulk tissue and identifying medical conditions associated with abnormal tissue water content properties as taught by Rubinsky (¶[0001]).

Regarding Claim 9, Yang teaches:
the controller (20, PC, Fig 2, 11, Col[6:25] computer 20) is configured to determine a change in at least one of a number, a size (Col[18:22-24] While present metal detectors can only detect the presence of metal, the invented magnetic scanner may provide the information on size and/or shape of metal object(s).), and a type... based on the impedance change (Col[3:27-34] The method and apparatus of detecting concealed dangerous objects in luggage or other enclosures generally comprises scanning known objects with capacitive and inductive sensors. The sensors are preferably mounted in or on a transducer that may be portable or stationary. Changes in capacitance or inductance in the vicinity of the sensors are recorded in a computer database when each of a plurality of known objects is positioned in the vicinity of the sensors.) 
Yang does not teach:
of the cell 
However, Rubinsky teaches:
of the cell (5, Sample, Fig 4, ¶[0021] organ or tissue sample).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Rubinsky by having of the cell because it allows for non-contact assessment of water content properties in bulk tissue and identifying medical conditions associated with abnormal tissue water content properties as taught by Rubinsky (¶[0001]).

Claim 12 is rejected on the same grounds as Claim 1.
Claim 13 is rejected on the same grounds as Claim 2.
Claim 14 is rejected on the same grounds as Claim 3.
Claim 15 is rejected on the same grounds as Claim 4.
Claim 17 is rejected on the same grounds as Claim 6.
Claim 19 is rejected on the same grounds as Claim 8.
Claim 20 is rejected on the same grounds as Claim 9.



Regarding Claim 21, Yang and Rubinsky teach:
A computer-readable recording medium (20, PC, Fig 2, 11, Col[6:25] computer 20) having recorded thereon one or more programs comprising instructions for executing (Col[6:39-41] Computer 20 is preferably a general purpose machine that processes data according to a set of instructions that are stored internally either temporarily or permanently.) the method of claim 12 (See Rejection of Claim 12).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Rubinsky and further in view of Rutkove et al. (US Pre-Grant Pub 2012/0245436 A1, Pub. Date September 27, 2012, herein Rutkove).
Regarding Claim 5, Yang and Rubinsky do not teach the limitations.
However, Rutkove teaches:
the controller (102, Fig 1, ¶[0091] circuit 102 that measures and generates electrical signals using signal measurement circuit 104 and signal generation circuit 106.) is configured to measure the impedance change (¶[0010] electrical impedance myography (EIM)) of the cell (¶[0010] tissue) while rotating (¶[0104] FIGS. 4A-B are diagrams illustrating performing EIM at different orientations with respect to a region of tissue 108. FIGS. 4A-B show electrodes 112-115, as described above with respect to FIG. 1. Electrodes 112-115 may be mounted on a base 402. FIG. 4A illustrates performing EIM along a direction A-A aligned with an axis of the region of tissue 108, e.g., substantially aligned with fibers of the muscle. FIG. 4B illustrates performing EIM along a direction at an angle .theta. with respect to the axis. Measurements obtained at the different orientations may be used to characterize and/or otherwise assess a condition of the region of tissue 108. Measurements may be obtained at multiple orientations to obtain information about how properties of the tissue vary with orientation (e.g., to determine a degree of anisotropy of the tissue), as discussed in further detail below.) the first plane (112, Fig 4A, 4B, ¶[0093] current-injecting electrodes 112) and the second plane (114, Fig 4A, 4B, ¶[0094] voltage-measuring electrodes 114) by a predetermined angle (θ, Fig 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Rubinsky in view of Rutkove by having the controller is configured to measure the impedance change of the cell while rotating the first plane and the second plane by a predetermined angle because Measurements obtained at the different orientations may be used to characterize and/or otherwise assess a condition of the region of tissue 108. Measurements may be obtained at multiple orientations to obtain information about how properties of the tissue vary with orientation (e.g., to determine a degree of anisotropy of the tissue) as taught by Rutkove (¶[0104]).

Claim 16 is rejected on the same grounds as Claim 5.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Rubinsky and further in view of Zhao et al. ("Experimental study on dielectric relaxation of SiO2 nano-particle suspensions for developing a particle characterization method based on electrical impedance spectroscopy"; Pub. Date May 6, 2015; Powder Technology; 281; 200-213; herein Zhao).
Regarding Claim 7, Yang does not teach:
the cell
However, Rubinsky teaches:
the cell (5, Sample, Fig 4, ¶[0021] organ or tissue sample)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Rubinsky by having the cell because it allows for non-contact assessment of water content properties in bulk tissue and identifying medical conditions associated with abnormal tissue water content properties as taught by Rubinsky (¶[0001]).

Yang and Rubinsky do not teach:
the controller is configured to measure initial parameters of the first alternating magnetic field and the second alternating magnetic field in a state where the cell is not disposed in the chamber and measure the impedance change of the cell based on the measured initial parameters.
However, Zhao teaches:
the controller (p[201] 2.2. Experiment setup for EIT measurement... Z8000 instrument (ITS); p[201] Electrical impedance tomography (EIT)) is configured to measure initial parameters (Fig 13a-d, 14a-d, real part image, imaginary part image, phase angle (tan(θ)) image, magnitude part image) of the first alternating magnetic field (p[202] The EIT measurement was carried out at 80 kHz and 15mA excitation current.) and the second alternating magnetic field (p[201] 2.2. Experiment setup for EIT measurement... a 16-electrode sensor; The 16-electrode sensor collects the magnetic field data) in a state where the [object to be examined] (p[201] 2.2. Experiment setup for EIT measurement... silica suspension) is not disposed in the chamber (p[210] Fig 13. EIT images of an empty chamber in a vessel (reference is water); The empty chamber is within a vessel that is filled with water.; p[210] Fig 14. EIT images of chamber (filled with water) in a vessel (reference is the empty chamber fixed in the vessel) and 
and measure the impedance change of [the object to be examined] based on the measured initial parameters (p[209] 3.4 Electrical impedance tomography imaging of silica suspension... Firstly, the position of the chamber in the cylindrical vessel was confirmed using an empty chamber and the result is shown in Fig. 13... From Fig. 13, a blue colour strip can be observed clearly in the real part image and magnitude part image, which shows the position of the chamber, since the empty chamber has relative low conductivity compared with the water in vessel.; p[211] In order to find out the electrical polarization effect caused by silica particles from EIT images, the differential images were reconstructed using SCG algorithm and the result is shown in Fig. 16. It can be found that the blue colour strip at the chamber position disappears in Fig. 16(a) and (d), which means there is no difference on conductivity between the silica suspension and water. It is consistent with the real situation. In the imaginary part image and phase angle image, light blue colour and red colour strips at the upper right corner can be observed, which represent small differentiation on the dielectric property caused by the electrical polarization of double layer on the particles.; A differential image using the SCG algorithm between the images of Figure 15 and Figure 14 allows for the image of Figure 16 to be generated, which shows the electrical polarization effect.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Rubinsky in view of Zhao by having the controller is configured to measure initial parameters of the first alternating magnetic field and the second alternating magnetic field in a state where the cell is not disposed in the chamber and measure the impedance change of the cell based on the measured initial parameters because it allows the position of the chamber in the cylindrical vessel to be confirmed as taught by Zhao (p[209]) and because it allows an electrical polarization caused by various particles to be detected from the EIT images.

Claim 18 is rejected on the same grounds as Claim 7.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Rubinsky and further in view of Kurihara et al. (US Pre-Grant Pub 2014/0183970 A1, Pub. Date July 3, 2014, herein Kurihara).

    PNG
    media_image7.png
    475
    775
    media_image7.png
    Greyscale

Regarding Claim 10, Yang teaches:
the induced magnetic field generator (Signal Generator, Voltage Controlled Current Source, CMOS Switches, Fig 2; DDS Signal Generators, Fig 11; DDS Latches, DDS Chips, Fig 17) comprises... the plurality of primary coils (Excitation Coil(s), Fig 2; 6c, Excitation Coil, Fig 6; 20c, Fig 20), and a plurality of switches (CMOS Switches, Fig 2) corresponding (Col[8:4-5] Control of CMOS switches to select the excitation and detection electrodes) to the plurality of primary coils (Excitation Coil(s), Fig 2; 6c, Excitation Coil, Fig 6; 20c, Fig 20), respectively.
Yang does not teach:
the induced magnetic field generator comprises an inverter configured to convert a direct current (DC) into an alternating current (AC)
However, Kurihara teaches:
the induced magnetic field generator (15, Fig 1) comprises an inverter (19, Fig 1) configured to convert a direct current (DC) (Current from 18, Fig 1) into an alternating current (AC) (Current that causes coil 40 to generate magnetic flux, Fig 1), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Rubinsky in view of Kurihara by having the induced magnetic field generator comprises an inverter configured to convert a direct current (DC) into an alternating current (AC) because using an inverter is a known technique in electronic devices to yield the predictable result of converting a DC signal from a battery to an AC signal that can be used to excite a coil so that the battery would still be able to provide a DC signal to other components, even when the coil is outputting an AC magnetic field.
Regarding Claim 11, Yang teaches:
the induced magnetic field receiver (CMOS Switches, Signal Processing Units, PSD, LPF, Diff. Amp, PGA, Fig 2) comprises the plurality of secondary [sensors] (Sensing Elements, Fig 2; Magnetic Sensing Element, Fig 6; 20d, Fig 20), a plurality of switches (CMOS Switches, Fig 2) corresponding (Col[8:4-5] Control of CMOS switches to select the excitation and detection electrodes) to the plurality of secondary [sensors] (Sensing Elements, Fig 2; Magnetic Sensing Element, Fig 6; 20d, Fig 20), respectively,
Yang does not teach:
secondary coils
However, Rubinsky teaches:
secondary coils (14, CoilSens, Fig 4, ¶[0060] sensing coil 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang in view of Rubinsky by having secondary coils because substituting Hall sensors with coils yields the predictable result of allowing magnetic fields to be measured.

Yang and Rubinsky do not teach:
the induced magnetic field receiver comprises... a rectifier configured to convert alternating current (AC) power into direct current (DC) power

However, Kurihara teaches:
the induced magnetic field receiver (16, Fig 1) comprises... a rectifier (24, Rectifier, Fig 1) configured to convert alternating current (AC) power (power received from coil 41, Fig 1) into direct current (DC) power (output of rectifier 24, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang and Rubinsky in view of Kurihara by having the induced magnetic field receiver comprises a rectifier configured to convert alternating current (AC) power into direct current (DC) power because using a rectifier is a known technique in electronic devices to yield the predictable result of converting an AC signal to a DC signal so that the signal can be represented by relatively few and steady values rather than many constantly oscillating values. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        02/28/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868